                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION



SANDRA HEWETT BROOKS         )
              Plaintiff,     )
                             )
v.                           )                      JUDGMENT
                             )
                             )                      No. 7:19-CV-195-FL
NORTH CAROLINA DEPARTMENT    )
HEALTH AND HUMAN SERVICES    )
SECRETARY, and GRANVILLE     )
COUNTY BOARD OF COMMISSIONERS)
                 Defendants. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss and plaintiff’s motion to amend her complaint.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s orders
entered May 12, 2020 and July 16, 2020, and for the reasons set forth more specifically therein,
defendants’ motion to dismiss is GRANTED and Plaintiff’s motion to amend is DENIED.
Plaintiff's § 1983 and § 1986 claims are DISMISSED WITH PREJUDICE. Plaintiff's state law
claims are DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction.

This Judgment Filed and Entered on July 16, 2020, and Copies To:
Ira Braswell, IV (via CM/ECF Notice of Electronic Filing)
H. Stephen Robinson (via CM/ECF Notice of Electronic Filing)

July 16, 2020                        PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk




          Case 7:19-cv-00195-FL Document 26 Filed 07/16/20 Page 1 of 1
